      Case 4:19-cv-00138-RH-MAF Document 136 Filed 07/26/21 Page 1 of 5




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION


CHARNESHA ALEXANDER,

       Plaintiff,

v.                                           Case No. 4:19cv138-MW/CAS

UNITED STATES OF AMERICA
and PAUL ROLSTON,

     Defendants.
______________________________________/

               DEFENDANT ROLSTON’S OBJECTIONS
     TO PLAINTIFF’S FOURTH AMENDED EXHIBIT LIST FOR TRIAL

       Defendant, PAUL ROLSTON (ROLSTON), by and through his undersigned
attorneys, hereby objects to the following exhibits listed by Plaintiff in her Fourth
Amended Exhibit List for trial as follows:


 Plaintiff’s Exhibit      Rolston’s Objection/Basis and Rule per FRE
 No. Per Fourth
 Amended List
           4         Relevancy: FRE 401,402, & 403
                     Hearsay: FRE 801 & 802
           5         Hearsay: FRE 801 & 802
           7         Hearsay: FRE 801 & 802
           9         Relevancy: FRE 401,402, & 403
                     Hearsay: FRE 801 & 802
          14         Relevancy: FRE 401,402, & 403
                     Hearsay: FRE 801 & 802
          15         Relevancy: FRE 401,402, & 403
  Case 4:19-cv-00138-RH-MAF Document 136 Filed 07/26/21 Page 2 of 5




                  Hearsay: FRE 801 & 802
      16          Relevancy: FRE 401,402, & 403
                  Hearsay: FRE 801 & 802
      17          Relevancy: FRE 401,402, & 403
                  Hearsay: FRE 801 & 802
      18          Relevancy: FRE 401,402, & 403
                  Hearsay: FRE 801 & 802
      19          Relevancy: FRE 401,402, & 403
                  Hearsay: FRE 801 & 802
      20          Relevancy: FRE 401,402, & 403
                  Hearsay: FRE 801 & 802
      21          Relevancy: FRE 401,402, & 403
                  Hearsay: FRE 801 & 802
      31          Relevancy: FRE 401,402, & 403
                  Hearsay: FRE 801 & 802
      32          Relevancy: FRE 401,402, & 403
                  Hearsay: FRE 801 & 802
      33          Relevancy: FRE 401,402, & 403
                  Hearsay: FRE 801 & 802
      35          Relevancy: FRE 401,402, & 403
                  Hearsay: FRE 801 & 802
48, 49, 50, 52,   Relevancy Objection as stated in Rolston’s First Motion in
 53, 55, & 57     Limine - FRE 401,402, & 403
58, 59, 60, 62,   Relevancy Objection as stated in Rolston’s First Motion in
 63, 65, & 67     Limine - FRE 401,402, & 403
                  Hearsay: FRE 801 & 802
                  Also, these exhibits purporting to be investigations do not
                  appear to be complete
      67          No exhibit produced; Even if a purported investigation
                  exists, Relevancy Objection as stated in Rolston’s First
                  Motion in Limine - FRE 401,402, & 403
                  Hearsay: FRE 801 & 802
      68          Relevancy: FRE 401,402, & 403
                  Hearsay: FRE 801 & 802
                  See also, the Court’s Pretrial Order Ruling on Rolston’s and
                  USA’s Motions in Limine
      69          Relevancy: FRE 401,402, & 403


                                    2
Case 4:19-cv-00138-RH-MAF Document 136 Filed 07/26/21 Page 3 of 5




               Hearsay: FRE 801 & 802
               Also see the Court’s Pretrial Order Ruling on Rolston’s and
               USA’s Motions in Limine
   70          Relevancy: FRE 401,402, & 403
               Hearsay: FRE 801 & 802
               See also, the Court’s Pretrial Order Ruling on Rolston’s and
               USA’s Motions in Limine
   71          Relevancy: FRE 401,402, & 403
               Hearsay: FRE 801 & 802
               See also, the Court’s Pretrial Order Ruling on Rolston’s and
               USA’s Motions in Limine
   72          Relevancy: FRE 401,402, & 403
               Hearsay: FRE 801 & 802
               See also, the Court’s Pretrial Order Ruling on Rolston’s and
               USA’s Motions in Limine
   73          Relevancy: FRE 401,402, & 403
               Hearsay: FRE 801 & 802
               See also, the Court’s Pretrial Order Ruling on Rolston’s and
               USA’s Motions in Limine
   74          Relevancy: FRE 401,402, & 403
               Hearsay: FRE 801 & 802
               See also, the Court’s Pretrial Order Ruling on Rolston’s and
               USA’s Motions in Limine
   75          Relevancy: FRE 401,402, & 403
               Hearsay: FRE 801 & 802
               See also, the Court’s Pretrial Order Ruling on Rolston’s and
               USA’s Motions in Limine
   76          Relevancy: FRE 401,402, & 403
               Hearsay: FRE 801 & 802
               See also, the Court’s Pretrial Order Ruling on Rolston’s and
               USA’s Motions in Limine
   77          Relevancy: FRE 401,402, & 403
               Hearsay: FRE 801 & 802
               See also, the Court’s Pretrial Order Ruling on Rolston’s and
               USA’s Motions in Limine
   78          Relevancy: FRE 401,402, & 403
               Hearsay: FRE 801 & 802


                                 3
Case 4:19-cv-00138-RH-MAF Document 136 Filed 07/26/21 Page 4 of 5




               See also, the Court’s Pretrial Order Ruling on Rolston’s and
               USA’s Motions in Limine
   79          Relevancy: FRE 401,402, & 403
               Hearsay: FRE 801 & 802
   80          Relevancy: FRE 401,402, & 403
               Hearsay: FRE 801 & 802
               See also, the Court’s Pretrial Order Ruling on Rolston’s and
               USA’s Motions in Limine
   81          Relevancy: FRE 401,402, & 403
               Hearsay: FRE 801 & 802
               See also, the Court’s Pretrial Order Ruling on Rolston’s and
               USA’s Motions in Limine
   83          Relevancy: FRE 401,402, & 403
               Hearsay: FRE 801 & 802
               Also, documents not produced in discovery.
   84          Relevancy: FRE 401,402, & 403
               Hearsay: FRE 801 & 802
   85          Relevancy: FRE 401,402, & 403
               Hearsay: FRE 801 & 802
   86          Relevancy Objection as stated in Rolston’s First Motion in
               Limine - FRE 401,402, & 403
               Hearsay: FRE 801 & 802
   87          Relevancy: FRE 401,402, & 403
               Hearsay: FRE 801 & 802
               Also, document not produced in discovery.
   88          Relevancy: FRE 401,402, & 403
               Hearsay: FRE 801 & 802
               Also, document not produced in discovery.
   89          Hearsay: FRE 801 & 802




                                 4
     Case 4:19-cv-00138-RH-MAF Document 136 Filed 07/26/21 Page 5 of 5




      Dated this 26th day of July 2021.

                                       HENRY BUCHANAN, P.A.


                                       s/ J. Steven Carter
                                       J. STEVEN CARTER
                                       Florida Bar No. 896152
                                       scarter@henryblaw.com
                                       MIRIAM R. COLES
                                       Florida Bar No. 58402
                                       mcoles@henryblaw.com
                                       Post Office Drawer 14079
                                       Tallahassee, Florida 32317-4079
                                       (850) 222-2920: Telephone
                                       (850) 224-0034: Facsimile
                                       Counsel for Defendant

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

electronically filed via the CM/ECF, which automatically provides electronic

documentation/notification of this filing to all attorneys of record, on this the 26th

day of July 2021.

                                              s/J. Steven Carter
                                              Attorney




                                          5
